 
 
I 
111th CONGRESS
2d Session
H. R. 4746 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2010 
Mr. Neugebauer introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to prevent pending tax increases, and for other purposes. 
 
 
1.EGTRRA, JGTRRA, and certain other tax relief made permanent 
(a)Economic growth and tax relief reconciliation act of 2001Title IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 is hereby repealed. 
(b)Income tax rates on dividends and net capital gainSection 303 of the Jobs and Growth Tax Relief Reconciliation Act of 2003 is hereby repealed. 
(c)Deduction for State and local sales taxesParagraph (5) of section 164(b) of the Internal Revenue Code of 1986 is amended by striking subparagraph (I). 
(d)Deduction for tuition and related expensesSection 222 of such Code is amended by striking subsection (e). 
(e)Increased expensing for small business 
(1)Dollar limitationParagraph (1) of section 179(b) of such Code (relating to dollar limitation) is amended by striking $25,000 ($125,000 in the case of taxable years beginning after 2006 and before 2011) and inserting $125,000.  
(2)Increase in qualifying investment at which phaseout beginsParagraph (2) of section 179(b) of such Code (relating to reduction in limitation) is amended by striking $200,000 ($500,000 in the case of taxable years beginning after 2006 and before 2011) and inserting $500,000. 
(3)Inflation adjustmentsSection 179(b)(5)(A) of such Code (relating to inflation adjustments) is amended by striking and before 2011. 
(4)Revocation of electionSection 179(c)(2) of such Code (relating to election irrevocable) is amended by striking and before 2011. 
(5)Computer softwareClause (ii) of section 179(d)(1)(A) of such Code is amended by striking and before 2011. 
(f)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
 
